DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 10/21/2021”. Applicant’s amendments of claims 1, 2, 10 and 21; cancellation of claims 8, 12, 16-20 and 23 and addition of new claims 26-28 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-7, 9-11, 13-15, 21, 22, 24-28 are pending wherein claims 1, 10 and 21 are independent.

Allowable Subject Matter
Claims 1-7, 9-11, 13-15, 21, 22, 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “the second cobalt capping layer, wherein a bottom surface of the second cobalt capping layer is coplanar with a bottom surface of the first metal-containing dielectric layer” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-7, 9, 26 are allowed based on virtue of their dependencies 
The most relevant prior art references, Huang et al (US 2017/0194242 A1),  Lindert et al (US 2012/0223413 A1) and Ishizaka et al (US 2010/0081275 A1) substantially teach the limitations of the claim 1, with the exception of the limitations 
With respect to claim 10, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “the second capping layer covered by the interconnect structure and having a bottom surface of the second cobalt capping layer is coplanar with a bottom surface of the first multi-layer etch stop structure” as recited in claim 1 in combination with the remaining features.
Dependent claims 11, 13-15, 27 are allowed based on virtue of their dependencies 
The most relevant prior art references, Huang et al (US 2017/0194242 A1),  Lindert et al (US 2012/0223413 A1) and Ishizaka et al (US 2010/0081275 A1) substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. The combination of these references discloses all limitations of the claims but does not disclose that the bottom surface of the etch stop layer and the second capping layer are coplanar.
With respect to claim 21, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a bottom surface of the first conductive capping layer is coplanar with a bottom surface of the first multi-layer etch stop structure” as recited in claim 21 in combination with the remaining features.

The most relevant prior art references, Huang et al (US 2017/0194242 A1),  Lindert et al (US 2012/0223413 A1) and Jang-Jian (US 2016/0111325 A1) substantially teach the limitations of the claim 21, with the exception of the limitations described in the preceding paragraph. The combination of these references discloses all limitations of the claims but does not disclose that the bottom surface of the etch stop layer and the second capping layer are coplanar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811